Brady, J.
In this matter the demand was resisted, I think, unreasonably. The claims of the plaintiff on the estate were recognized by the testatrix and referred to in her will, as stated on the argument. This incident withdraws this case from the general rule applicable to similar proceedings, and warrants an award of costs and an allowance to be paid out of the estate. The defendants could have by proper inquiry established, doubtless, the amount of the claim, which alone was disputed, if indeed anything was in controversy. The claim was not gainsaid by any proof, and the plaintiff should not be subjected to the expense of proving her rights. Costs and an allowance of $25 granted.
Ordered accordingly.